Exibit 10.17 Execution Version AGREEMENT ELECTROMED, INC. February 16, 2010 Hansen Engine Technologies, Inc. Mr. Craig Hansen Mr. Paul Cross 12920 Highway #55 Plymouth, MN 55441 Gentlemen: Electromed, Inc. (the “Company”) proposes to engage Hansen Engine Corporation, doing business as Hansen Engine Technologies, Inc. (“HETI”) to provide the Company with certain research, development and engineering services in support of developing medical devices and treatments, including but not limited to airway clearance therapy and other forms of respiratory care and management (the “Services”), in accordance with and pursuant to the terms set forth in this Agreement. The “Effective Date” of this Agreement shall be February 16, 2010. 1. Services; Statements of Work. HETI shall perform eighty (80) hours per week of Services. The particular nature of and timeframe for the Services provided by HETI to the Company pursuant to this Agreement shall be set forth in statements of work executed by both the Company and HETI on a periodic, as-needed basis (each, a “SOW”). 2. Assignment of Intellectual Property Rights.
